UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2007 FIAT S.p.A. (Translation of Registrant’s name into English) Via Nizza 250 Torino, Italy 10126 (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F [X] Form 40-F [ ] (Indicate by check mark whether the registrant by furnishing the information contained in the form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes [ ] No [X] TABLE OF CONTENTS FIAT FILED ITS 20-F ANNUAL REPORT WITH THE SEC SIGNATURES Fiat filed its 20-F annual report with the SEC On June 29, 2007, Fiat filed its annual report on Form 20-F for fiscal year 2006 with the Securities and Exchange Commission in accordance with U.S. law. Fiat's 20-F report is available to the public at the Company’s registered office as well as on its website atwww.fiatgroup.com and at Borsa Italiana S.p.A. at www.borsaitalia.it. Requests for free hard copies may be made by calling toll-free number800-804027 (for calls within Italy) or +39.011.0059371 (for calls from outside Italy), or by sending an e-mail to the following address: serviziotitoli@fiatgroup.com. Holders of ADRs listed on New York Stock Exchange and representing Fiat shares should contact Deutsche Bank Trust Company Americas on (800) 749-1873 (for calls within US and Canada) or +1 (201) 680-6626 (for calls from any other country). Turin, July 2, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: July 3, 2007 FIAT S.p.A. BY: /s/ Fabio Spirito Fabio Spirito Power of Attorney
